DETAILED ACTION
	Claims 1-19 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The claim to priority as a 371 filing of PCT/US2016/062760 filed on November 18, 2016, which claims benefit of 62/257,567 filed on November 19, 2015 is acknowledged in the instant application file.
Information Disclosure Statement
	The Information Disclosure Statement filed on October 17, 2018 has been considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-11, and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (WO 2014/039862 A1).
	Miller et al. teach EPI-743, which is the compound of Formula I where all Ys are hydrogen and all Rs are CH3.  Miller et al. also teach a method of treating Leigh syndrome by administering a pharmaceutical composition comprising EPI-743 and a pharmaceutically acceptable carrier.  See pages 40-44, Example 2.  As deuterium is within the natural abundance of hydrogen and the claim is drawn to .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (WO 2014/039862 A1).
Miller et al. teach EPI-743, which is the compound of Formula I where all Ys are hydrogen and all Rs are CH3.  Miller et al. also teach a method of treating Leigh syndrome by administering a pharmaceutical composition comprising EPI-743 and a pharmaceutically acceptable carrier.  See pages 40-44, Example 2.  
Miller et al. does not teach the enrichment of deuterium over hydrogen on the molecule.
	Hydrogen and deuterium are obvious variants as they are isotopes of the same element.  A compound in which deuterium is swapped for hydrogen would be expected to have similar properties to the parent molecule.  The court in In re Wood, Whittaker, Stirling, and Ohta (199 USPQ 137) state that compounds with similar structures are expected to have similar properties unless there is evidence on the record of secondary considerations.  Therein lies the motivation and a reasonable expectation of success.  As the disclosure does not contain any unexpected results of the presently claimed compounds, they are deemed to be obvious variants over the compounds of Miller et al. 
	Thus, the claimed invention as a whole was prima facie obviousness over the combined teachings of the prior art.
Allowable Subject Matter
Claims 4, 5, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1-3, 6-11, and 13-19 are rejected.  Claims 4, 5, and 12 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626